 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARNAIL SINGH, et al.,                                 Case No. 1:17-cv-01426-LJO-SAB

10                   Plaintiffs,                            ORDER RE STIPULATION TO VACATE
                                                            DEADLINES PENDING SALE OF STORE
11            v.
                                                            (ECF No. 18)
12   UNITED STATES OF AMERICA,
                                                            DEADLINE: 120 DAYS
13                   Defendant.

14

15          On October 30, 2018, the parties filed a joint stipulation requesting the Court to vacate all

16 dates in the action to allow for the sale of Plaintiff’s store, within one-hundred-twenty (120)

17 days, and then to dismiss the action with prejudice following such completion of the sale. (EFC

18 No. 18.)

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Dispositional documents shall be filed within one-hundred-twenty (120) days

22                  from the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        October 30, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
